Citation Nr: 1510253	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  05-01 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for macular degeneration, claimed as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014)).

The Veteran served on active duty from August 1948 to June 1952 and from September 1952 to June 1954. 

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office (RO) in Waco, Texas.

The Veteran was afforded hearings at the RO in April 2004 and in October 2006 before the undersigned Veterans Law Judge sitting at Waco, Texas.  The transcripts are of record.

In a March 2007 decision, the Board denied service connection for macular degeneration, claimed as due to exposure to ionizing radiation.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board for readjudication.

The case was remanded for further development in February 2010 and January 2011. 

In February 2013, the Board once again denied service connection for macular degeneration, claimed as due to ionizing radiation.  The Veteran appealed the Board's decision to the Court.  In a June 2014 memorandum decision, the Court vacated the Board's decision and remanded the matter to the Board for readjudication.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In view of the Court's holding, the Board finds that further development of the record is necessary prior to disposition of the issue on appeal.

In its June 2014 Memorandum Decision, the Court determined that the Board failed to ensure that the appellant received a proper VA examination and opinion, and that its acceptance and reliance on VA examination reports in 2010 and 2012 led to inadequate reasons and bases in the denial of the claim.  The Court found that the VA examiner was conclusory and did not provide complete rationale for his opinion that macular degeneration was not related to ionizing radiation in service.  

Specifically, the Court noted that although the examiner felt that macular degeneration was due to arteriosclerotic changes in the retina, he did advance any opinion as to whether the latter itself could possibly be related to atomic testing and radiogenic events.  It was also pointed out that the examiner failed to comment on service treatment records [in October 1948, April 1953 and April/May 1957] showing that the Veteran was having problems with his eyes during active duty, and did not effectively consider a private examiner's [Dr. Long in April 2003] opinion that macular degeneration might be related to service.  The Court noted that the examiner admitted that his expertise was limited in the subject matter he was addressing, to the extent that he strongly suggested that a board-certified retinal specialist at the Dallas, Texas VA might need to be consulted.  

It was further related that the VA physician did not answer the question posed by the Board in 2011 to whether macular degeneration could have been ongoing for many years without treatment following any in-service event.  The Court found that the Board failed to ensure compliance with its January 2011 remand order in accordance with Stegall v. West, 11 Vet.App. 268, 270-71, and, as such, committed clear error in the adjudication of the claim.  The Court concluded that a remand was required for a new examination by a retinal specialist.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination with a board-certified retinal specialist to determine the nature and etiology of his macular degeneration.  The examiner must accept as true that the appellant was exposed to ionizing radiation during active service.  All indicated tests should be accomplished and clinical findings must be reported in detail.  The claims folder must be made available to the examiner for review prior to the examination.  The report should include a discussion of the Veteran's documented medical history and assertions.  The examiner is requested to provide an opinion, consistent with sound medical judgment, as to the following:

a) Whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) macular degeneration can be traced to eye problems/symptoms the Veteran experienced and was treated for during service. 

b) Whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) the Veteran's macular degeneration may be related to exposure to ionizing radiation in service.

c) If not, what is the likely etiology of macular degeneration?

d) Whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) the etiology of macular degeneration is a disease or injury, to include arteriosclerotic changes in the retina, traceable to service or any incident thereof, including exposure to ionizing radiation.

e) Is macular degeneration due to advancing age?  If so, explain the basis for this conclusion.

f.) Whether it is at least as likely as not (i.e., whether there is a 50 percent or greater probability) macular degeneration could have been ongoing for many years without treatment following any inservice event.

g) Analyze and address in detail Dr. Long's observation in April 2003 that macular degeneration might possibly be related to the early development of macular degeneration

h) A complete rationale must be given for all opinions and conclusions reached in a detailed narrative report.

2.  The AOJ should ensure that the medical report requested above complies with this remand.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned to the examiner for correction. See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After taking any further development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


